DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statements(s) (PTO-1449) filed 08/25/2020 and 02/17/2021. An initialed copy is attached to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 8 and 15 include a limitation, or a similar limitation, “perform one of: configure the first QCFA sensor to switch from the first mode to a second mode in response to detecting that the zoom level of the contents previewed in the field of view of the first QCFA sensor meets the first zoom-level criteria, and the light condition of the contents previewed in the field of view of the first QCFA sensor meets the light criteria, and maintain the first QCFA sensor in the first mode in response to detecting that at least one of the zoom level of the contents previewed in the field of view of the first QCFA sensor is not meeting the first zoom level criteria and the light condition of the contents previewed in the field of view of the first QCFA sensor is not meeting the light criteria”. This claims language can be interpreted as the prior art reference only needing to be able to perform one of the two actions without any other function. However, the invention appears to intend that one of the actions is selected to be performed based on the outcome of the detection. For purposes of art rejection at this time, Examiner will interpret the claims per the latter.

Claims 2 – 7, 9 – 14 and 16 – 20 are rejected as being dependent on claims 1, 8 or 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 8 – 10 and 15 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0013955) in view of Peter, ‘Quad Bayer sensors: what they are and what they are not’, GSMArena.com, 09 June 2019 (hereinafter Peter).
Regarding claim 8, Kim et al. disclose an electronic device for content enhancement using sensors, the electronic device comprising: a communicator (210/220) (fig. 2; ¶52); a memory (¶54: image receiving unit 211 may store the first image data in a buffer or a memory); and a processor (230) coupled to the memory and the communicator (¶61), wherein the processor is configured to: preview contents in a field of view of a first QCFA sensor of the electronic device, wherein the first sensor is operating in a first mode (¶65: controller 230 may output a preview image to the display 110 by using the first image data; the controller 230 may prevent the second image sensor 152 from collecting image data by interrupting power supply to the second image sensor 152); detect whether a zoom level of the contents previewed meets a first zoom-level criteria (¶162-163: comparing the zoom step with a first threshold value and a second threshold value greater than the first threshold value), and detect whether a light condition of the contents previewed meets a light criteria (¶73: controller 230 compares the extracted brightness information with a preset threshold value) for switching from the single mode to the dual mode is satisfied, in step 731. If it is determined that the switch condition is satisfied, the controller 230 provides the second image sensor 152 with power and control signals); and perform one of: configure the first sensor to switch from the first mode to a second mode in response to detecting that the zoom level of the contents previewed in the field of view of the first sensor meets the first zoom-level criteria, and the light condition of the contents previewed in the field of view of the first sensor meets the light criteria (¶99: determines whether a switch condition (e.g., a brightness condition, a zoom step condition, or the like) for switching from the single mode to the dual mode is satisfied, in step 731. If it is determined that the switch condition is satisfied, the controller 230 provides the second image sensor 152 with power and control signals), and maintain the first sensor in the first mode in response to detecting that at least one of the zoom level of the contents previewed in the field of view of the first sensor is not meeting the first zoom level criteria and the light condition of the contents previewed in the field of view of the first sensor is not meeting the light criteria (¶48, 70, 80: in the case where the switch condition is not satisfied, the controller 230 operates in the single input mode as in step 310. The first image sensor 151 may maintain the operating state, and the second image sensor 152 may maintain the operation restricted state); and display an enhanced resolution of the contents in the field of view of the first sensor (¶47, 96: the single preview image may be the changed (e.g., down-sized or filtered) image based on a characteristic (e.g., a size, a resolution, or the like) of the display 110). Kim et al. fails to explicitly disclose using a Quad Bayer Sensor Array.


Regarding claim 9, Kim et al. in view of Peter disclose all of the aforementioned limitations of claim 8. Kim also teaches wherein to configure the first QCFA sensor to switch to a second mode, the processor is further configured to: preview, by the electronic device, the contents in the field of view of the first QCFA sensor, wherein the first QCFA sensor is operating in the second mode; and determine, by the electronic device, whether the zoom level of the contents previewed meets a second zoom-level criteria (¶89-90, 92, 99: in the case where the zoom step is not less than the first threshold value and is less than the second threshold value, the controller 230 operates in the dual input mode by using the first image sensor 151 and the second image sensor 152; in the case where the zoom step is not less than the second threshold value, the controller 230 operates in the single input mode by using the second image sensor 152).

Regarding claim 10, Kim et al. in view of Peter disclose all of the aforementioned limitations of claim 9. Kim also teaches wherein the processor is further configured to: preview the contents in the field of view of a second QCFA sensor in response to the zoom level of the contents previewed meets the second zoom-level criteria, wherein the in the case where the zoom step is not less than the first threshold value and is less than the second threshold value, the controller 230 operates in the dual input mode by using the first image sensor 151 and the second image sensor 152; in the case where the zoom step is not less than the second threshold value, the controller 230 operates in the single input mode by using the second image sensor 152; in the case where the switch condition is not satisfied, the controller 230 operates in the single input mode as in step 310. The first image sensor 151 may maintain the operating state, and the second image sensor 152 may maintain the operation restricted state); and display the enhanced resolution of the content in the field of view of the second QCFA sensor (¶47, 96: the single preview image may be the changed (e.g., down-sized or filtered) image based on a characteristic (e.g., a size, a resolution, or the like) of the display 110).

Claims 1 – 3 and 15 – 17 rejected as applied to claims 8 – 10 above. The method steps as claimed would have been implied by the apparatus of Kim et al. in view of Peter.

Claims 4 – 7, 11 – 14 and 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0013955) in view of Peter in view of LeGall et al. (US 2011/0069206).
Regarding claim 11, Kim et al. in view of Peter disclose all of the aforementioned limitations of claim 8. Kim also teaches wherein to configure the first QCFA sensor to switch to the second mode, the processor is further configured to: switch, by the electronic device, the first QCFA sensor from the first mode to the second mode (¶66-67: controller 230 determines whether a condition (hereinafter, “switch condition”) in which the single input mode is switched to a dual input mode is satisfied, depending on ambient environment, internal settings, or the like of the electronic device 101); preview, by the electronic device, the contents in the field of preview of the first QCFA sensor, wherein the first QCFA sensor is operating in the second mode (¶47, 96: controller may synchronize and combine the first image data and the second image data. The controller may generate a preview image output in the display 110 based on the combined image data or may store the combined image in a memory; the single preview image may be the changed (e.g., down-sized or filtered) image based on a characteristic (e.g., a size, a resolution, or the like) of the display 110). The combination fails to explicitly disclose centrally crop, by the electronic device, the contents previewed in the second mode of the first QCFA sensor into half in both dimensions.
	In the same field of endeavor, LeGall teaches control signal SCNT may carry windowing, binning, read rate, offset, scaling, color correction and other information for use by the detector circuit 122 (¶36), and the present invention generally allows a user to control a zoom amount by cropping a sensor area that will be digitized and down-sampling to a final resolution. The amount of cropping and down-sampling may be controlled so that a final resolution is substantially constant over a range of different cropping (zoom) factors (¶80). In light of the teaching of LeGall, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use LeGall’s teaching in Kim’s system because an artisan of ordinarily skill would recognize that this would result in a device with high resolution digital zoom capability and a substantially constant output image resolution at different zoom levels.

Regarding claim 12, Kim et al. in view of Peter in view of LeGall et al. disclose all of the aforementioned limitations of claim 11. The combination also teaches wherein the processor is configured to display the enhanced content in the field of view of the first QCFA sensor comprising: enhance the centrally cropped content in the field of preview of the first QCFA sensor, wherein the first QCFA sensor is operating in the second mode; and display the enhanced resolution of the contents in the field of view of the first QCFA sensor (Kim ¶47, 96: controller may synchronize and combine the first image data and the second image data. The controller may generate a preview image output in the display 110 based on the combined image data or may store the combined image in a memory; the single preview image may be the changed (e.g., down-sized or filtered) image based on a characteristic (e.g., a size, a resolution, or the like) of the display 110; LeGall: control signal SCNT may carry windowing, binning, read rate, offset, scaling, color correction and other information for use by the detector circuit 122 (¶36), and the present invention generally allows a user to control a zoom amount by cropping a sensor area that will be digitized and down-sampling to a final resolution. The amount of cropping and down-sampling may be controlled so that a final resolution is substantially constant over a range of different cropping (zoom) factors (¶80)).

Regarding claim 13, Kim et al. in view of Peter in view of LeGall et al. disclose all of the aforementioned limitations of claim 10. The combination also teaches wherein configure the second QCFA sensor to switch to the second mode further comprises: switch, by the electronic device, the second QCFA sensor from the first mode to the second mode; preview, by the electronic device, the contents in the field of preview of the second QCFA sensor, wherein the second QCFA sensor is operating in the second mode; and centrally crop, by the electronic device, the contents previewed in the second mode of the second QCFA sensor into half of a width and a height of the contents (Kim ¶92: step 645, in the case where the zoom step is not less than the second threshold value, the controller 230 operates in the single input mode by using the second image sensor 152. In this case, the controller 230 allows the first image sensor 151 to maintain an operation restricted state; LeGall: control signal SCNT may carry windowing, binning, read rate, offset, scaling, color correction and other information for use by the detector circuit 122 (¶36), and the present invention generally allows a user to control a zoom amount by cropping a sensor area that will be digitized and down-sampling to a final resolution. The amount of cropping and down-sampling may be controlled so that a final resolution is substantially constant over a range of different cropping (zoom) factors (¶80)).

Regarding claim 14, Kim et al. in view of Peter in view of LeGall et al. disclose all of the aforementioned limitations of claim 13. The combination also teaches wherein the processor is configured to display the enhanced resolution of the contents in the field of view of the second QCFA sensor comprising: enhance the centrally cropped content in the field of preview of the second QCFA sensor, wherein the second QCFA sensor is operating in the second mode; and display the enhanced content in the field of view of the second QCFA sensor (Kim ¶47, 96: controller may synchronize and combine the first image data and the second image data. The controller may generate a preview image output in the display 110 based on the combined image data or may store the combined image in a memory; the single preview image may be the changed (e.g., down-sized or filtered) image based on a characteristic (e.g., a size, a resolution, or the like) of the display 110; LeGall: control signal SCNT may carry windowing, binning, read rate, offset, scaling, color correction and other information for use by the detector circuit 122 (¶36), and the present invention generally allows a user to control a zoom amount by cropping a sensor area that will be digitized and down-sampling to a final resolution. The amount of cropping and down-sampling may be controlled so that a final resolution is substantially constant over a range of different cropping (zoom) factors (¶80)).


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749.  The examiner can normally be reached on M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/ANTOINETTE T SPINKS/           Primary Examiner, Art Unit 2698